 



Exhibit 10.3
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is made and entered into
June 22, 2007, by and between Steve Moore (the “Executive”) and Pixelworks,
Inc., an Oregon corporation (“Company”).
RECITALS
     A. Executive has been offered the position of CFO of the Company, and
Company wishes to offer him the position. Executive will begin no later than
July 18, 2007.
     B. Company wishes to provide additional security to Executive through
provision of a Severance Benefit, as described herein, after the date on which
this Agreement becomes operative.
AGREEMENT
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which the parties acknowledge, the parties agree as follows:
          1. Termination by Company without Cause. In the event Company
terminates Executive’s employment without Cause, as that term is defined below,
then upon Executive’s satisfaction of the Release of Claims requirement stated
in Paragraph 4 below, Company shall provide Executive with the following
severance benefits: (a) Twelve (12) months of base salary, if Executive is
terminated before January 18, 2008; (b) Six (6) months plus the length of time
remaining between the termination date and July 18, 2008, of base salary, if
Executive is terminated between January 18, 2008 and July 17, 2008 inclusive;
(c) Six (6) months of base salary, if Executive is terminated after July 17,
2008, and (b) in the event Executive is eligible for and properly elects to
continue his group health benefits through COBRA, the Company shall pay
Executive an amount equal to the premium cost to continue such benefits for
twelve (12) months. The severance benefits shall be payable in a lump sum on or
before the first regularly scheduled pay date following Executive’s satisfaction
of the Release of Claims requirement stated in Paragraph 4 below. All payments
to Executive shall be reduced by such amounts as are required to be withheld by
law. Severance benefits shall not be owed if termination of Executive’s
employment with Company occurs due to Executive’s death, disability, Executive’s
resignation, or Company’s termination of Executive for Cause.
          2. Cause Definition. “Cause” shall mean any one or more of the
following: (i) a material act of dishonesty, fraud, or misconduct by the
Executive that is in connection with Executive’s responsibilities as an
Executive of the Company; (ii) Executive’s commission of acts constituting a
felony which the Board reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business; or (iii) repeated
willful failure by the Executive to perform Executive’s duties as an employee of
the Company after there has been delivered to the Executive a written demand for
performance from the Company which describes the basis for the Company’s

 



--------------------------------------------------------------------------------



 



belief that the Executive has not substantially performed Executive’s duties and
had a 30-day opportunity to cure, no cure having been made.
          3. At-Will Employment. The Company and the Executive acknowledge that
the Executive’s employment is and shall continue to be at-will, as defined under
applicable law. The severance benefits in this Agreement shall be in lieu of the
severance benefits in the Offer Letter and in lieu of any other severance
benefits or policies maintained by Company that may otherwise be applicable to
Executive.
          4. Execution of Release As a condition of receiving the severance
benefits, Executive shall, on or before forty-five (45) days after Company
delivers the release to Executive, enter into and not revoke a general release
of claims against the Company, its subsidiaries and affiliates, satisfactory to
Company. The release shall be substantially in the form attached hereto as
Exhibit A, with such modifications as Company determines to be reasonably
necessary or desirable to ensure effective release of all claims.
          5. Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to Executive at the home address which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
          6. Arbitration. Any dispute or controversy arising out of, relating
to, or in connection with this Agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, shall be settled by
binding arbitration before a single arbitrator to be held in Portland, Oregon,
in accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (the “Rules”). The
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration. Judgment may be entered on the arbitrator’s decision in any
court having jurisdiction. The arbitrator shall apply Oregon law to the merits
of any dispute or claim, without reference to conflicts of law rules.
          7. Integration. This Agreement replaces the severance provisions of
the Offer Letter. Except as expressly stated in this paragraph, the Offer Letter
remains in effect according to its terms. This Agreement and the Offer Letter
represent the entire agreement and understanding between the parties as to the
subject matter herein and supersede all prior or contemporaneous agreements,
whether written or oral.
          8. Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, that can be given effect without the invalid or
unenforceable provisions of the Agreement.
Page 2 — Severance Agreement

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

            PIXELWORKS, INC.
      By:   Hans H. Olsen    

             
 
  Title:   President and Chief Executive Officer    
 
     
 
   

            EXECUTIVE
      /s/ Steven L. Moore       Steven L. Moore           

Page 3 — Severance Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A to Severance Agreement of Steven L. Moore
RELEASE OF CLAIMS
This Document Affects Important Legal Rights You May Have.
Please Read It Carefully Before Signing.
     For and in consideration of the severance benefits described in the
Severance Agreement dated as of June 22, 2007 between Pixelworks, Inc. (the
“Company”), and Steve Moore (the “Executive”), and for other good and valuable
consideration, Executive hereby releases the Company, its divisions, affiliates,
subsidiaries, parents, branches, predecessors, successors, assigns, officers,
directors, trustees, employees, agents, shareholders, members, administrators,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”) from any and all claims of any kind that Executive now
has or may have against the Released Parties, whether known or unknown to
Executive, by reason of facts that have occurred on or prior to the date that
Executive has signed this Release. Such released claims include, without
limitation, any and all claims for other severance benefits pursuant to any
Company severance pay policy, and any and all claims under federal, state or
local laws pertaining to employment, including the Age Discrimination in
Employment Act, 29 U.S.C. Section 621 et seq., Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. Section 2000e et seq., the Fair Labor Standards
Act, as amended, 29 U.S.C. Section 201 et seq., the Americans with Disabilities
Act, as amended, 42 U.S.C. Section 1981 et seq., the Family Medical Leave Act of
1992, 29 U.S.C. Section 2601 et seq., and any and all state or local laws
regarding employment discrimination and/or federal, state or local laws of any
type or description regarding employment, including but not limited to any
claims arising from or derivative of my employment with the Company and its
subsidiaries, as well as any and all claims under state contract or tort law.
[* * * To be completed if Executive is over age 40 on date of termination]. In
accordance with the Age Discrimination in Employment Act and Older Workers’
Benefit Protection Act (collectively, the “Act”), Executive acknowledges that:
(1) s/he has been, and hereby is, advised in writing to consult with an attorney
prior to executing this Release; (2) s/he is aware of certain rights to which
s/he may be entitled under the Act; (3) as consideration for executing this
Release, Executive has received additional benefits and compensation of value to
which s/he would otherwise not be entitled; (4) by signing this Release, s/he
will not waive rights or claims under the Act which may arise after the
execution of this Release; (5) Executive has been given a period of at least
21 days from                      to consider this offer; (6) in the event s/he
has not executed this Release on or before                     , the offer shall
expire; (7) in the event Executive signs the Release prior to 21 days, s/he does
so voluntarily; (8) any changes to the terms of the Agreement, whether material
or immaterial shall not re-start the 21-day consideration period; (9) Executive
has a period of seven days from the date of execution in which to revoke this
Release by written notice to                                         ; (10) in
the event Executive does not exercise his/her right to revoke this Release, the
Release shall become effective on the date (the “Effective Date”) immediately
following the seven-day waiting period described above.
Page 4 — Severance Agreement

 



--------------------------------------------------------------------------------



 



     Executive has read this release carefully, acknowledges that s/he has been
given at least 21 days to consider all of its terms, and have been advised to
consult with an attorney and any other advisors of his or her choice prior to
executing this Release, and Executive fully understands that by signing below
s/he is voluntarily giving up any right which Executive may have to sue or bring
other claims against the Released Parties. Finally, Executive has not been
forced or pressured in any manner whatsoever to sign this Release, and Executive
agrees to all of its terms voluntarily.
     This Release is final and binding and may not be changed or modified except
in a writing signed by an authorized representative of the parties. If any part
of this Release is held invalid, the invalidity shall not affect other parts of
the Release that can be given effect without the invalid parts.
     The severance check will be mailed to Executive’s last home address on file
with Company.

             
 
      Date:    
 
           
Steven L. Moore
           

Page 5 — Severance Agreement

 